             IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF WISCONSIN
DONALD J. TRUMP, Candidate for
President of the United States of          No. 2:20-cv-01785
America,

               Plaintiffs

      v.

THE WISCONSIN ELECTIONS
COMMISSION, et al.,

               Defendants.



  [PROPOSED] ORDER GRANTING PROPOSED INTERVENOR-
 DEFENDANT DEMOCRATIC NATIONAL COMMITTEE’S MOTION
                   TO INTERVENE

      Before the Court is Proposed Intervenor-Defendant Democratic Services
Corporation/Democratic      National Committee’s    (the   “DNC”)   Motion    to
Intervene. Having reviewed the papers filed in support of and in opposition to
(if any) this motion, and being fully advised, the Court finds that that the DNC
has satisfied either the elements of intervention as of right or the elements of
permissive intervention. Accordingly, the DNC is entitled to intervene in this
case, and the Court GRANTS the DNC’s motion.
                                     It is so ORDERED.


                                     SIGNED:


                                     ____________________________________
                                           HON. BRETT H. LUDWIG
                                           United States District Judge




       Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 1 Document 23-1
